Case 1:20-cv-21553-MGC Document 118 Entered on FLSD Docket 05/26/2020 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

          Petitioners-Plaintiffs, on behalf of
          themselves and those similarly situated,

   v.

   MICHAEL W. MEADE, et al.,

         Respondents-Defendants.
   ____________________________________/
                 REPLY IN SUPPORT OF PETITIONERS’ EMERGENCY
                MOTION TO COMPEL COMPLIANCE WITH THE COURT’S
                  APRIL 30, 2020 TEMPORARY RESTRAINING ORDER
                                           ARGUMENT
   I.     ICE    DOES      NOT      DISPUTE       PETITIONERS’        MATERIAL         FACTUAL
          SUBMISSIONS.
          ICE’s Response1 to Petitioners’ Emergency Motion to Compel Compliance with the
   Court’s April 30, 2020 Order [ECF 116] accepts the factual premise of Petitioners’ Motion.
   And for good reason: Petitioners presented sworn declarations [ECF 106-1] showing that ICE
   is not making a good-faith effort to uphold the spirit or the letter of this Court’s April 30 and
   May 2 Orders [ECF 76 & ECF 78, respectively]. ICE makes no attempt to dispute these
   sworn statements.
          In fact, ICE has confirmed sub silentio its erroneous position that if it deems someone
   subject to “mandatory detention,” it will do no more to evaluate whether to release them even
   though “mandatory” detainees are eligible for release. [ECF 106 at 16.] Instead, it is now
   clear that ICE’s nearly singular focus following this Court’s Orders is on transferring people
   away from Krome, BTC, and Glades. These transfers form the backbone of ICE’s assertion
   that it has reduced the populations at these facilities, see [ECF 116 at 3], and its mistaken


   1
          For simplicity, Petitioners refer to Respondents collectively as “ICE.”


                                                  1
Case 1:20-cv-21553-MGC Document 118 Entered on FLSD Docket 05/26/2020 Page 2 of 11



   argument that, in doing so, it has successfully moved these vulnerable people beyond this
   Court’s jurisdiction, [see id. at 11-12].
          Indeed, the unrebutted declarations Petitioners filed with their Emergency Motion
   show that conditions both at these facilities and for the people ICE has chosen to transfer
   continue to violate not only CDC Guidelines, but also this Court’s April 30 and May 2 Orders.
   ICE does not dispute that, despite its mass transfers, social distancing is still not possible at
   Krome, Glades, and BTC. [ECF 106 at 4-6.] Soap, hand sanitizer, and cleaning materials
   are tightly rationed and requests to replenish the inadequate supplies are often dismissed with
   directions to wait for the next day those materials are dispensed. [See id.] Soiled and broken
   masks are not replaced, and education about the need for proper precautions is scant. [Id.]
   As a result, the basic protocols needed to quell the spread of COVID-19 are not followed. [See
   id.]
          Moreover, the unrebutted evidence shows that, rather than ameliorating the situation,
   ICE’s hasty transfers away from these facilities serve to subject the people transferred to
   additional risks of contracting COVID-19. The sworn declarations Petitioners submitted
   show that ICE’s transfer protocols do not adequately screen for detainees already infected
   with COVID-19. The procedures are so lax or ineffective that 16 people out of 33 who cleared
   ICE transfer protocols tested positive shortly after being transferred. [ECF 106 at 7.]2 The
   unrebutted evidence shows that ICE personnel have not only failed to require masks, gloves,
   and social distancing during transfers, but that ICE personnel have actually blocked cameras
   to shield their noncompliance from oversight. [Id. at 11-12.] ICE does not dispute that it
   placed about 20 people being transferred in the “Hielera” (“the fridge”) less than an arm’s
   length from one another for hours while awaiting a trip to the airport. [Id. at 11.] It does not
   assert that social distancing is occurring during the cross-country flights—even though
   putative Class Members were put on close-quarters flights. ICE does not even dispute that it
   sent three Named Petitioners from BTC to Lumpkin, Georgia—only to return to BTC shortly


   2
           It is unclear how ICE’s declarants can swear under oath that they “do not believe that
   this transfer has resulted in an increase in COVID-19 cases” at BTC when it objectively
   increased the number of such cases at BTC by 16. [See ECF 116-1 ¶ 33; ECF 116-2 ¶ 31.]
   They also do not say that they evaluated whether any of these people became affected as a
   result of ICE’s decision to transfer them.


                                                  2
Case 1:20-cv-21553-MGC Document 118 Entered on FLSD Docket 05/26/2020 Page 3 of 11



   after they arrived. [Id. at 12.]3 Nor does ICE attempt to reconcile this episode with its
   assertion that it has “properly exercised its discretionary authority in 8 U.S.C. § 1231(g)(1) to
   transfer detainees to other locations.” [See ECF 116 at 3 (boldface and all caps omitted).]
          ICE likewise does not dispute the specific, sworn accounts showing ICE employees
   retaliating or threatening to retaliate against putative Class Members for their participation in
   or assistance with this lawsuit. [ECF 106 at 11-12.] ICE’s only response on this point is to
   assert that it has not found any grievances filed through its formal grievance process (ignoring
   why people threatened with retaliation might not feel comfortable using it). But the record
   contains sworn statements identifying specific acts of retaliation, and ICE cannot ignore them
   simply because they were not submitted through its internal grievance process. ICE has
   provided no evidence that it has attempted to drill down on the specific instances. Nor does
   it present any declarations to dispute the accounts in the declarations Petitioners filed.
          Thus, while ICE seeks to cling to its assertions that it has proper policies in place, the
   only material evidence showing what is happening is the unrebutted evidence Petitioners
   submitted. And as explained below, the unrebutted evidence confirms that ICE is not
   complying with its obligations—and that it will not do so unless the Court forces it to do so.
   II.    THE UNDISPUTED FACTS SHOW THAT ICE HAS VIOLATED THIS
          COURT’S ORDERS.
          It is difficult to see how ICE could think these egregious, undisputed facts show it is
   complying with its obligations under this Court’s Orders, the CDC Guidelines, or the Fifth
   and Eighth Amendments. Indeed, ICE argues only that it has policies—but it does not argue
   it has consistently followed those policies. And ICE cannot escape the unrebutted evidence
   of the conditions the putative Class Members face.
          This Court’s April 30 Order found it “abundantly clear that ICE is required to comply
   with CDC’s guidelines” but that “ICE has flouted its own guidelines by, inter alia, failing to


   3
          Petitioners have now learned that a 34-year old man in immigration detention at the
   Lumpkin facility has died from COVID-19-related complications. See Hamed Aleaziz, An
   Immigrant Man In ICE Custody Died After Contracting The Coronavirus, Buzz Feed News
   (updated             May            25,             2020),          available           at
   https://www.buzzfeednews.com/article/hamedaleaziz/immigrant-ice-coronavirus-
   death?fbclid=IwAR2NlPapdLeKDh8ks9wGWx1CEQaTVAoqksxNvfkdhT6UimzTcKiTV
   5UdWCI.


                                                  3
Case 1:20-cv-21553-MGC Document 118 Entered on FLSD Docket 05/26/2020 Page 4 of 11



   ensure that each detainee practices social distancing.” [ECF 76 at 8]. The Court ruled that
   “ICE’s purported ‘substantial compliance’ does not pass muster under the Accardi doctrine.”
   [Id.] It therefore ordered that “ICE shall immediately comply with the CDC and ICE
   guidelines on providing adequate amounts of soap and water and cleaning materials to
   detainees at each of the three detention centers at issue.” [Id. at 11 (¶ 6).] It further mandated
   the provision of masks at least weekly, and that it “provide education and training about
   measures to reduce the health risks associated with COVID-19 to all staff members and
   detainees and to any new detainees or employees.” [Id. (¶¶ 6-7).]
          The undisputed evidence shows that ICE has not complied with these provisions. In
   this respect, Petitioners agree with ICE that “requests for additional soap and hygiene
   products” are “a matter requiring resolution as soon as possible, since the request affects the
   health and safety of the detainee.” [See ECF 116 at 8-9.] But ICE seems to believe that this
   is accomplished because its official policy, on paper, is that its personnel should provide
   sufficient amounts of soap, cleaning materials, and masks. [See id.] But the evidence before
   the Court shows that this is not actually happening. [ECF 106 4-6 (collecting declaration
   testimony).] Indeed, as the Court recognized, the gravamen on Petitioners’ Accardi claim is
   that ICE actually has written policies to address the risk of COVID-19 outbreaks, but that
   ICE is not following through in implementing them (and it is certainly not doing so with the
   diligence required by this historic moment calls). [ECF 76 at 8.] By again pointing to its
   black-letter policies while leaving undisputed sworn declarations showing that it is not
   consistently implementing those policies, ICE has only confirmed its failure to actually and
   fully comply with this Court’s Orders and the CDC Guidelines.
          ICE has similarly failed with its obligations under the May 2 Orders to evaluate each
   putative Class Member for release before transferring him or her. [See ECF 76 at 10 (¶ 2);
   ECF 78 at 1.] Although ICE claims to have done this, it bristles at the suggestion that it
   should have documented its decision making in any way. [See ECF 116 at 5.] This makes no
   sense. Indeed if, in fact, ICE is neither tracking nor documenting the specific pre-transfer
   release decisions the Court mandated on May 2, then it cannot certify to the Court in good
   faith that it has scrupulously complied with this obligation as to each of the more than 100
   people it has transferred. That sort of undocumented delegation creates the perfect conditions
   for arbitrary and capricious decisions.


                                                   4
Case 1:20-cv-21553-MGC Document 118 Entered on FLSD Docket 05/26/2020 Page 5 of 11



          Moreover, ICE’s apparent refusal to even document (let alone provide the
   documentation) that it is performing this required evaluation leaves Petitioners (and
   ultimately the Court) unable to evaluate ICE’s bare claims that it has complied with its
   obligations under the May 2 Order.4 By allowing ICE to conduct transfers, the Court invested
   a substantial amount of trust in ICE to evaluate, in good faith, whether to release or transfer
   each person. ICE’s reading of this Court’s forbearance as carte blanche—right after the Court
   found that “ICE has flouted its own guidelines” [ECF 76 at 5]—is not credible. The Court
   should find that ICE violated this provision and require ICE to immediately remedy it by
   providing the basis for its decision not to release each person it transferred, or if it cannot, to
   release those individuals.5
          ICE’s failure to document its decisions on whether to release or transfer people is all
   the more troubling because ICE appears to be taking the legally untenable position that its
   unilateral determination that someone is subject to “mandatory detention” justifies ICE’s
   decision to keep that person in confinement—without any further evaluation. [See ECF 106
   at 16-17 & n.5.] ICE ignores this point entirely, as well as the robust authority Petitioners
   submitted showing ICE’s position is legally unfounded. [See id.] This silence only confirms
   that, in fact, ICE’s evaluation of whether to release a putative Class Member stops when ICE




   4
          ICE misses the mark in asserting that, “[n]othing in the Court’s May 2, 2020 order
   required ICE to obtain the concurrence or consent of petitioners’ counsel prior to effecting a
   transfer.” [ECF 116 at 5.] Petitioners do not claim that the May 2 Order gives them a veto
   over ICE’s transfer decisions; they simply demand that ICE show its work so that Petitioners
   can evaluate and (if necessary) challenge ICE’s methodology.
   5
           On May 25, ICE produced a spreadsheet, which purports to document its decisions
   not to release the Named Petitioners. [See ECF 99 (ordering ICE to produce that spreadsheet
   unless it objected by May 18).] While the spreadsheet contains some information about the
   Named Petitioners, it does not provide any field for the basis for the decision not to release a
   given Petitioner or the identity of the officer responsible for that decision. Moreover, although
   the spreadsheet is limited to information about the Named Petitioners and the production was
   directly to Petitioners’ counsel, ICE “redacted information including alien numbers, medical
   histories, and relating to asylum or credible fear.” In addition, the spreadsheet was rendered
   in a PDF form and some of the fields were not fully legible. Thus, Petitioners’ counsel are
   unable to fully grasp the reasons that the vast majority of Named Petitioners have not been
   released. Petitioners’ counsel have asked ICE to produce the unredacted version but, as of
   the time of this filing, ICE has not responded to this request.


                                                   5
Case 1:20-cv-21553-MGC Document 118 Entered on FLSD Docket 05/26/2020 Page 6 of 11



   determines that the putative Class Member is subject to mandatory detention—and that ICE
   has no legal justification for this conclusion.6
          In short, with this Court’s April 30 Temporary Restraining Order (as clarified and
   extended) is set to expire, ICE has failed to fulfil its most basic obligations under that Order.
   III.   ICE’S STANDING POSITION IS MERITLESS.
          Finally, the Court should reject ICE’s position that its unilateral decision to transfer a
   putative Class Member away from the facilities at issue here somehow ousts this Court’s
   jurisdiction. As Petitioners explained, bedrock jurisprudence provides that transferring a
   habeas petitioner outside of the jurisdiction does not divest the original court of jurisdiction
   so long as (a) the petitioner was detained within the district court’s territory at the time the
   lawsuit was filed and (b) the detainee remains within the custody of a person over whom the
   district court retains authority. [See ECF 106 at 18 & n.6 (citing Ahrnes v. Clark, 335 U.S. 188,
   193 (1948), and Ex parte Mitsuye Endo, 323 U.S. 283, 306 (1944))]. And this rule applies even
   if the transfer “is not colored by any purpose to effectuate a removal in evasion of the habeas
   corpus proceedings.” Ex parte Mitsuye Endo, 323 U.S. at 304-05. Moreover, under the
   voluntary cessation doctrine, if ICE wants to take the position that its transfer of a putative
   Class Member moots that person’s claim, the ICE bears a heavy burden of proving that. [See
   ECF 106 at 18 (citing City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 (1982), and
   LaMarca v. Turner, 662 F. Supp. 647, 715 (S.D. Fla. 1987)].
          ICE apparently has no response to this longstanding jurisprudence because it offers
   none. Instead, as it did in its class certification papers, it relies principally on McKinnon v.
   Talladega County, Alabama, 745 F.2d 1360, 1363 (11th Cir. 1984). [See ECF 116 at 11.] But
   as Petitioners have explained repeatedly, McKinnon does not apply here. [See ECF 94 at 5-6.]
   The habeas petitioner in McKinnon challenged the “overcrowding, inadequate internal
   security, poor lighting and ventilation, inadequate plumbing, unacceptable food, and

   6
          This confusion is compounded by ICE’s refusal to comply with the Court’s
   requirement that it report, each Monday and Thursday, “[w]hich of the detainees are
   considered ‘mandatory detainees’” and “[w]hich of the detainees have no prior criminal
   convictions and no pending criminal charges.” [ECF 76 at 11 (¶¶ 5(c) & (d)) (emphasis
   added).] Despite this clear language, ICE has been simply reporting aggregate statistics,
   making it impossible to figure out which category any one putative Class Member falls into—
   a pattern ICE has continued right through its May 25 report. [See ECF 117-1.]


                                                      6
Case 1:20-cv-21553-MGC Document 118 Entered on FLSD Docket 05/26/2020 Page 7 of 11



   unsanitary conditions” at “a single jail.” 745 F.2d at 1361-63. Thus, once he was transferred
   from that “single jail,” his “prospective” claims for declaratory and injunctive relief
   concerning the conditions at that “single jail” became moot. Id. at 1362.
          But here, the risk that ICE’s deliberate indifference will expose the putative Class
   Members to COVID-19 does not stop at the gates of Krome, Glades, and BTC. Rather, as
   ICE transfers putative Class Members around the country in unhygienic conditions, the risk
   of COVID-19 infection (the injury that gives rise to standing) travels with them. And
   therefore, so does this Court’s jurisdiction.
          In this respect, ICE continues to misconstrue Petitioners’ claims. Petitioners do not
   challenge the conditions at Krome, Glades, and BTC; they challenge ICE’s persistent refusal
   to take the steps necessary to protect them from contracting COVID-19. The claims before
   the Court may be held together because each putative Class Members has been held at one of
   those three facilities by the same detaining authority, but it does not follow that, having
   properly invoked this Court’s jurisdiction, a Petitioner somehow loses constitutional standing
   merely because ICE unilaterally decides to deposit him or her elsewhere.7 Rather, because
   the Court properly acquired jurisdiction at the time of the filing, and because the transfer does
   not automatically alleviate the injury, the Court’s jurisdiction continues. See Ex parte Mitsuye
   Endo, 323 U.S. at 304-05; see also Lemon v. Green, 514 F.3d 1312, 1315-16 (D.C. Cir. 2008)
   (government’s transfer of disputed property did not moot the underlying controversy because
   a “case becomes moot when ‘intervening events make it impossible to grant the prevailing
   party effective relief,’” but court had authority to unwind transaction if necessary (emphasis
   added)). This Court’s jurisdiction is large enough to provide meaningful relief to the putative
   Class Members—even if ICE choses to transfer them away.
                                           CONCLUSION

          Petitioners respectfully request the Court to (1) order ICE to comply immediately with
   the requirements in its April 30 and May 2 Orders; (2) order ICE to provide documentation


   7
           Given the undisputed evidence that ICE has continued not following CDC Guidelines
   and endangering putative Class Members during and after transfer, its assertion that “standing
   . . . must exist throughout all stages of litigation” is especially curious. [See ECF 116 at 11-
   12.] The undisputed evidence certainly shows that the injuries continue through—and are
   even exacerbated by—the transfers.


                                                   7
Case 1:20-cv-21553-MGC Document 118 Entered on FLSD Docket 05/26/2020 Page 8 of 11



   of its evaluations for release before any transfer is executed; (3) and prohibit the transfer of
   any detained individual to a facility that does not comply with the requirements in the Court’s
   April 30 Order. The Court should further admonish ICE that acts of retaliation against
   detained individuals for assisting with this lawsuit will not be tolerated and require ICE to
   ensure that all people acting under its authority are appropriately directed not to retaliate
   against the Named Petitioners or putative Class Members for consulting with counsel or
   assisting in this lawsuit.

          Date: May 26, 2020
                                                      Respectfully Submitted,

                                                      /s/ Scott M. Edson
                                                      Scott M. Edson, Esq.
                                                      Florida Bar No. 17258


    Gregory P. Copeland*                              Scott M. Edson, Esq.
    Sarah T. Gillman*                                 Florida Bar No. 17258
    RAPID DEFENSE NETWORK                             KING & SPALDING LLP
    11 Broadway, Suite 615                            1700 Pennsylvania Avenue NW, STE 200
    New York, NY 10004                                Washington, DC 20006-4707
    Tel.: (212) 843-0910                              Telephone: (202) 737-0500
    Fax: (212) 257-7033                               Facsimile: (202) 626-3737
    gregory@defensenetwork.org                        sedson@kslaw.com
    sarah@defensenetwork.org
    *Appearing Pro Hac Vice

    Rebecca Sharpless                                 Kathryn S. Lehman
    Florida Bar No. 0131024                           Florida Bar No.: 95642
    Romy Lerner                                       Chad A. Peterson
    Florida Bar No. 116713                            Florida Bar No.: 91585
    UNIVERSITY OF MIAMI SCHOOL OF                     KING & SPALDING LLP
    LAW - IMMIGRATION CLINIC                          1180 Peachtree Street, N.E.
    1311 Miller Drive Suite, E-273                    Atlanta, GA 30309
    Coral Gables, Florida 33146                       Telephone: (404) 572-4600
    Tel: (305) 284-3576                               Facsimile: (404) 572-5100
    Fax: (305) 284-6092                               klehman@kslaw.com
    rsharpless@law.miami.edu                          cpeterson@kslaw.com




                                                  8
Case 1:20-cv-21553-MGC Document 118 Entered on FLSD Docket 05/26/2020 Page 9 of 11



    Paul R. Chavez                               Mark Andrew Prada
    FL Bar No. 1021395                           Fla. Bar No. 91997
    Maia Fleischman                              Anthony Richard Dominguez
    FL Bar No. 1010709                           Fla. Bar No. 1002234
    SOUTHERN POVERTY LAW CENTER                  PRADA URIZAR, PLLC
    2 S. Biscayne Blvd., Ste. 3200               3191 Coral Way, Suite 500
    Miami, FL 33101                              Miami, FL 33145
    Tel: (305) 537-0577                          Tel.: (786) 703-2061
    paul.chavez@splcenter.org                    Fax: (786) 708-9508
    maia.fleischman@splcenter.org                mprada@pradaurizar.com
                                                 adominguez@pradaurizar.com

    Lisa Lehner                                  Andrea Montavon McKillip
    Florida Bar No. 382191                       Florida Bar No. 56401
    AMERICANS FOR IMMIGRANT                      LEGAL AID SERVICE OF BROWARD
    JUSTICE                                      COUNTY, INC.
    5355 NW 36 Street, Suite 2201                491 North State Road 7
    Miami, FL 33166                              Plantation, Florida 33317
    Tel: (305) 573-1106 Ext. 1020                Tel. (954) 736-2493
    Fax: (305) 576-6273                          Fax (954) 736-2484
    Llehner@aijustice.org                        amontavon@legalaid.org

                             Counsel for Petitioners-Plaintiffs




                                             9
Case 1:20-cv-21553-MGC Document 118 Entered on FLSD Docket 05/26/2020 Page 10 of 11



                              CERTIFICATION OF EMERGENCY
           Undersigned counsel certifies that this is an emergency motion pursuant to Local Rule
    7.1(d)(1).
           Petitioners, and the class they represent, are at imminent risk harm due to the
    continuing COVID-19 crisis and Respondents’ grossly inadequate steps to protect them from
    contracting the virus.
           After reviewing the facts and researching applicable legal principles, I certify that this
    motion in fact presents a true emergency (as opposed to a matter that may need only expedited
    treatment) and requires an immediate ruling because the Court would not be able to provide
    meaningful relief to a critical, non-routine issue after the expiration of seven days due to the
    forthcoming expiration of the April 30 Temporary Restraining Order [ECF 76] (even as
    extended by the Court on May 15 [ECF 101]. I understand that an unwarranted certification
    may lead to sanctions.8
                                                        /s/ Scott M. Edson___________
                                                        Scott M. Edson, Esq.
                                                        Florida Bar No. 17258
                                                        KING & SPALDING LLP
                                                        1700 Pennsylvania Avenue NW, STE 200
                                                        Washington, DC 20006-4707
                                                        Telephone: (202) 737-0500
                                                        Facsimile: (202) 626-3737
                                                        sedson@kslaw.com
                                                        Attorney for Petitioners-Plaintiffs




    8
           Petitioners’ counsel believed that the Local Rule 7.1(d)(1) certification contained in
    the underlying Emergency Motion for Temporary Restraining Order and Motion for
    Preliminary Injunction for Proposed Class [ECF 4] satisfied the requirements under that
    provision for seeking emergency treatment, and they appreciate that the Court is considering
    this Motion on an emergency basis. However, to avoid any confusion, Petitioners’ counsel
    provides the requisite certification in this reply.
Case 1:20-cv-21553-MGC Document 118 Entered on FLSD Docket 05/26/2020 Page 11 of 11



                                   CERTIFICATE OF SERVICE
           I hereby certify that on the 26th day of May, 2020, I electronically filed the foregoing
    with the Clerk of Court using the CM/ECF system, which will then send a notification of
    such filing (NEF) to all counsel of record.
                                                      /s/ Scott M. Edson___________
                                                      Scott M. Edson, Esq.
                                                      Florida Bar No. 17258
                                                      KING & SPALDING LLP
                                                      1700 Pennsylvania Avenue NW, STE 200
                                                      Washington, DC 20006-4707
                                                      Telephone: (202) 737-0500
                                                      Facsimile: (202) 626-3737
                                                      sedson@kslaw.com

                                                      Attorney for Petitioners-Plaintiffs
